NUMBER 13-16-00659-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

MIGUEL MARTINEZ,                                                             Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.


                         ORDER ABATING APPEAL

              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam
      Appellee’s counsel, David Higdon, filed a motion to withdraw as counsel which was

granted by the trial court.   Because the record fails to indicate whether appellee is

entitled to appointed counsel on appeal, we ABATE and REMAND this cause as follows.

      Upon remand, the trial court shall determine whether appellee is indigent and

entitled to court-appointed counsel. If the trial court determines that new counsel should
be appointed, the name, address, telephone number, email address, and state bar

number of the newly appointed counsel shall be included in the order appointing counsel.

The trial court shall further cause its order to be included in a supplemental clerk's record

to be filed with the Clerk of this Court on or before the expiration of twenty days from the

date of this order.

       It is so ordered.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of January, 2017.




                                             2